Alexander, J.
(concurring in dissent) — Although I agree with the majority that Reninger and Cohen failed to state claims for wrongful constructive discharge, I nevertheless concur in the dissent by Justice Sanders. I do so because I agree with the conclusion reached in the dissent to the effect that the decision of the Personnel Appeals Board does not, as a matter of law, bar the plaintiffs’ tortious interference claims. That being the case, the verdict must stand. I reach the latter conclusion because the jury verdict was not segregated and, therefore, it is not possible to determine if *468any portion of the judgment is compensation for the wrongful discharge claim. While we could remand for a determination of that issue, that makes little sense because the State has agreed to indemnify the state employee defendants for any judgment rendered against them in their individual capacity, thus making the State financially responsible for the damages flowing from both the tortious interference and wrongful discharge claim.
Madsen, J., concurs with Alexander, J.